DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner notes that the response by applicant fails to address all of the rejections of the Office Action of February 1, 2022, particularly the rejections under 35 U.S.C. 112(b) of claim 12.  Since the response addresses the rest of the Office Action the examiner considers this a bona fide Response, and in an effort to maintain a compact prosecution will proceed as if the Response is fully responsive and maintain the rejected under 35 U.S.C. 112(b) of claim 12, as set forth below.

Response to Arguments
Applicant’s arguments, see remarks, filed April 29, 2022, with respect to 112 rejections of claims 4 and 9 have been fully considered and in combination with the amendments are persuasive.  The 112 rejections of claims 4 and 9 have been withdrawn. 
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on Mehtani and Lim failing to disclose or teach any type of reflective electrochromic making it impossible to build a reflective electrochromic device, the examiner is unpersuaded.  Particularly, Mehtani in at least paragraphs [0112 & 0120] makes it clear that the electrochromic disclosed covers reflective type electrochromics, e.g. “encompasses other optical state transitions such as non-reflective-reflective” and “As understood by those of skill in the art, the choice of appropriate electrochromic and counter electrode materials governs the relevant optical transition.”  Further, Mehtani paragraph [0119] discloses electrochromic materials used by applicant, e.g. see rejection of claim 12 below.  Therefore, given the explicit statement of optical effects having reflective properties and the use of the same electrochromic materials Mehtani’s invention reads on reflective type electrochromics.  Further, one skilled in the art would be able to build a reflective electrochromic device since it has been held that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” and in addition it has been further held that "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle" and taking into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), see MPEP 2141. 
Regarding applicant’s argument centered on Mehtani and Lim failing to disclose or teach the required layers in sequence, the examiner is unpersuaded.  Particularly, Mehtani figure 6A shows the conductive layer (e.g. 504), the electrochromic layer (e.g. 506), the electrolyte layer (e.g. 508) and the light-transmitting counter electrode layer (e.g. 514) are present sequentially, as set forth below.
Regarding applicant’s argument centered on Mehtani and Lim failing to disclose or teach a heterogeneous effect, the examiner is unpersuaded.  There is no claim limitation directed to a “heterogeneous effect.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the specification does not discuss any “heterogeneous effect,” making it uncertain what a “heterogeneous effect” covers.   Applicant argues that “the effect of the present invention derived from the above disclosure is a heterogeneous effect.”  Since the combination of Mehtani and Lim disclose all of the limitations of claim 1, as set forth below, any effect derived from the claimed invention would be present.  The claims define the property rights provided by a patent.  The examiner is examining the claim, as written, without adding any unclaimed limitations, in light of the specification.  The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention.  The opinion in In re Hiniker Co., 47 USPQ2d 1523 (Fed. Cir. 1998) stated "...the name of the game is the claim.”  See MPEP 2103.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a shell of a computer or a mobile phone, a wearable appliance, or a construction material comprising an electrochromic device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2 “the metal oxide” has antecedent issues.  It is unclear if applicant is introducing a new element or something else.  In light of the amendments to claim 1, which eliminates metal oxides, the examiner assumes this element’s appearance in claim 2 is an inadvertent oversight.  The examiner respectfully suggests and for purpose of examination will use “…layer comprising 
Regarding claim 4 line 9 “[Relation Equation]” has antecedent issues.  It is unclear if applicant is referring to the relation equation introduced in line 8 (assumed) or if new relation equation(s) are being introduced.  Further it is unclear if “[Relation Equation]” is a title (assumed) or part of the equation.  The examiner would suggest and for purposes of examination use “
Regarding claim 12 (dependent on claim 1) “the reducing electrochromic material, when present,” and “the oxidizing electrochromic material, when present,” have clarity issues.  While there is a basis for electrochromic layer in claim 1 here is no antecedent basis for reducing or oxidizing electrochromic materials.  Further, “when present” appears to make both of the reducing or oxidizing electrochromic materials as optional.  However, an electrochromic layer would implicitly include an electrochromic material.  It is unclear if applicant is introducing electrochromic materials into the electrochromic layer of claim 1 or the claim should be dependent on claim 11 (assumed).  For purposes of examination the examiner will assume claim 12 depend from claim 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 16 “wherein the conductive layer, the electrochromic layer, the electrolyte layer and the light-transmitting counter electrode layer are present sequentially” repeats a limitation already claimed in claim 1, i.e. “comprising: a conductive layer; an electrochromic layer; an electrolyte layer; and a light-transmitting counter electrode layer sequentially”.  Therefore, claim 16 fails to further limit claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Particularly, in this case, since a preamble is not generally considered a limitation and since no life is breathed into the preamble by the body of the claim 15, see MPEP 2111, claim 15 has no structural or function limitations that would differentiate the devices/materials of claim 15 from the device of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood, claims 1-2, 4-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mehtani et al. US Patent Application Publication 2012/0236386, of record, in view of Lim et al. US Patent Application Publication 2015/0075596, of record.
Regarding claims 1, 4-5 and 7-9 Mehtani discloses a reflective1 electrochromic device (paragraph [0006] “electrochromic device” paragraph [0112] “encompasses other optical state transitions such as non-reflective-reflective” e.g. figure 6A electrochromic device 500), comprising; a conductive layer (e.g. conductive layer 504); an electrochromic layer (e.g. electrochromic layer 506); an electrolyte layer (e.g. ion conducting layer 508); and a light-transmitting counter electrode layer (e.g. second conductive layer 5142), sequentially (see figure 6A), wherein the conductive layer comprises a nitride or an oxynitride containing one or more metals (paragraph [0117] 504 … may be made from a number of different materials, including conductive oxides, thin metallic coatings, conductive metal nitrides, and composite conductors”). 
Mehtani does not disclose the metals used in the nitride or an oxynitride is selected from molybdenum (Mo), titanium (Ti), aluminum (Al) and copper (Cu), as required by claim 1; wherein the conductive layer comprises CuOxNy, wherein, in CuOxNy, 0≤x≤1, 0<y≤1, x + y> 0, and x and y mean ratios of atomic numbers of oxygen (O) and nitrogen (N) to one atom of copper (Cu), respectively; MoTiaOxNy wherein, in MoTiaOxNy, 0 <a<2, 0≤x≤3, 0<y≤2, x + y> 0, and a, x and y mean ratios of atomic numbers of titanium (Ti), oxygen (O) and nitrogen (N) to one atom of molybdenum (Mo), respectively; or AlOxNy satisfying the following relation equation: 
            
                1
                <
                
                    
                        
                            
                                a
                                l
                                u
                                m
                                i
                                n
                                u
                                m
                                 
                                e
                                l
                                e
                                m
                                e
                                n
                                t
                                 
                                c
                                o
                                n
                                t
                                e
                                n
                                t
                            
                        
                        ×
                        3
                    
                    
                        
                            
                                o
                                x
                                y
                                g
                                e
                                n
                                 
                                e
                                l
                                e
                                m
                                e
                                n
                                t
                                 
                                c
                                o
                                n
                                t
                                e
                                n
                                t
                            
                        
                        ×
                        2
                        +
                        
                            
                                n
                                i
                                t
                                r
                                o
                                g
                                e
                                n
                                 
                                e
                                l
                                e
                                m
                                e
                                n
                                t
                                 
                                c
                                o
                                n
                                t
                                e
                                n
                                t
                            
                        
                        ×
                        3
                    
                
                <
                2
            
        

wherein, in AlOXNy 0≤x≤1.5, 0<y≤1, x + y> 0, x and y mean ratios of atomic numbers of O and N to one atom of Al, respectively and in the Relation Equation above, based on 100% of all elemental contents contained in AlOxNv, the aluminum elemental content represents the elemental content of Al by atomic %, the oxygen elemental content represents the elemental content of O by atomic %, and the nitrogen elemental content represents the elemental content of N by atomic %, as recited in claim 4; and wherein the conductive layer has a thickness in a range of 5 nm to 500 nm, as recited in claim 5; wherein the conductive layer has an unevenness, as recited in claim 7; or wherein the conductive layer has a pattern, as recited in claim 8;  or wherein the conductive layer has an extinction coefficient of 0.2 to 2.5 at a particular wavelength, as recited in claim 9.
Applicant states problems are to realize various color senses, color patterns and to provide durability.
Lim teaches a patterned conductive layer (inter alia, abstract “darkening pattern layer” that paragraph [0063] notes a low surface resistance of ≤2/square, i.e. conductive) which can be used in a reflective optical device (inter alia paragraph [0024] notes it can be used in an LCD, a reflective device) and addresses the color sense (i.e. darkening/reflective optical properties discussed throughout the specification would change color sense) and durability (paragraph [0068] discusses increased durability) and further teaches the conductive layer is made of AlOXNy with 0≤x≤1.5, 0<y≤1 and x + y> 0 (inter alia abstract & paragraph [0029-30]) and satisfies              
                1
                <
                
                    
                        
                            
                                A
                                l
                            
                        
                        a
                        t
                        ×
                        3
                    
                    
                        
                            
                                O
                            
                        
                        a
                        t
                        ×
                        2
                        +
                        
                            
                                N
                            
                        
                        a
                        t
                        ×
                        3
                    
                
                <
                2
            
         (paragraph [0031-32]) having a thickness range of 10 nm or more and 400 nm or less (paragraph [0069]) having an extinction coefficient of 0.2 or more and 2.5 or less (paragraph [0034]) where since the pattern can be formed by etching (paragraph [0069 & 0151]) it is inherent that there is an unevenness.  One would be motivated to substitute this conductive material into the electrochromic device since it has improved optical properties (paragraph [0028 & 0034]) and increased durability (paragraph [0068]), addressing applicant’s stated problems, and further has good conductivity (paragraph [0063]), low cost (paragraph [0027]) and increased production speed (paragraph [0069]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the conductive layer in the reflective electrochromic device as disclosed by Mehtani to be a nitride or an oxynitride selected from molybdenum (Mo), titanium (Ti), aluminum (Al) and copper (Cu) with the claimed ranges of metals, oxygen and nitrogen, having a thickness in a range of 5 nm to 500 nm, having an unevenness, and/or a pattern, and an extinction coefficient of 0.2 to 2.5 at a particular wavelength as taught by Lim for the purpose of having improved optical properties and increased durability, addressing applicant’s stated problems, and further having good conductivity, low cost and increased production speed.
Regarding claim 2 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 1 including the conductive layer comprising the metal nitride or the metal oxynitride, as set forth above.  Mehtani further discloses wherein the conductive layer (e.g. 504) is a single layer (see figure 6A).
Regarding claim 6 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 5, as set forth above.  Mehtani further discloses wherein the conductive layer (e.g. 504) has a thickness gradient (layer 504 has a thickness gradient somewhere between 0 and 90° inherently, see figure 6A).
Regarding claim 10 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 1, as set forth above.  Mehtani further discloses wherein the conductive layer has specific resistance of 5x10-4 ·cm or less (inherent given the exemplar materials listed in paragraph [0117]).
Regarding claim 11 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 1, as set forth above.  Mehtani further discloses wherein the electrochromic layer (e.g. 506) comprises a reducing electrochromic material or an oxidizing electrochromic material (paragraph [0119]).
Regarding claim 12 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 11, as set forth above.  Mehtani further discloses wherein the reducing electrochromic material (paragraph [0119]), when present, comprises an oxide of Ti, Nb, Mo, Ta or W, and the oxidizing electrochromic material, when present, comprises one or more selected from the group consisting of (a) an oxide of Cr, Mn, Fe, Co, Ni, Rh or Ir; (b) a hydroxide of Cr, Mn, Fe, Co, Ni, Rh or Ir; and (c) prussian blue (paragraph [0119]).
Regarding claim 13 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 11, as set forth above.  Mehtani further discloses it is further comprising an ion storage layer (e.g. counter electrode3 510 see paragraph [0113 & 0119] discussing that “available ions in the stack reside primarily in the counter electrode 510” indicating Mehtani is using “counter electrode” to indicate an ion storage layer) between the electrolyte layer (e.g. 508) and the light-transmitting counter electrode layer (e.g. 514), wherein the ion storage layer comprises an electrochromic material (paragraph [0121-22]) having a coloring property (paragraph [0121 & 0123]) different from a coloring property of the electrochromic material included in the electrochromic layer (inherent given the different materials used in 506 and 510). 
Regarding claim 15 Mehtani further disclose a shell of a computer or a mobile phone, a wearable appliance, or a construction material (paragraph [0003, 0079 & 0087] discuss architectural windows) comprising the electrochromic device (e.g. 500) according to claim 1 (as set forth above).
Regarding claim 16 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 11, as set forth above.  Mehtani further discloses wherein the conductive layer (e.g. 504), the electrochromic layer (e.g. 506), the electrolyte layer (e.g. 508) and the light-transmitting counter electrode layer (e.g. 514) are present sequentially (see figure 6A, as set forth above).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mehtani et al. US Patent Application Publication 2012/0236386, of record, in view of Lim et al. US Patent Application Publication 2015/0075596, of record, in further view of Agrawal et al. US Patent Application Publication 2002/0044331, of record.
Regarding claim 14 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 1, as set forth above.  Mehtani further discloses it is further comprising a passivation layer, wherein the passivation layer comprises a transparent conductive oxide (paragraph [0126] “500 may include one or more additional layers … For example, the conductive layers may be treated with … protective oxide”).
Mehtani is silent in regards to which side of the conductive layer the protective oxide layer is.  Specifically, Mehtani and Lim do not disclose or teach the passivation layer between the conductive layer and the electrochromic layer.
Agrawal teaches an improvement to electrochromic device (inter alia paragraph [0003] “… this invention relates to edge and internal busbars utilized in electrochromic devices”) where the electrochromic device (e.g. figure 1E) may include a conductive layer (inter alia abstract “internal busbars” e.g. figure 20A-B & 25A-26C combination of transparent conductive coating 2002 & internal busbars 2003); an electrochromic layer (e.g. electrochromic layer 107); an electrolyte layer (e.g. electrolyte/ion-conductive layer 117); a light-transmitting counter electrode layer (e.g. transparent conductor 103’) and a passivation layer on the conductive layer as a protective layer (inter alia paragraph [0252]) that can be an oxide material (paragraph [0308]), and further teaches the protective passivation layer being between the conductive layer and the electrochromic layer so as to prevent them from contacting (paragraphs [0237, 0252, 0256 & 0306-0310]).  One would be motivated to use a passivation layer for the purpose of preventing the internal busbar grid (i.e. patterned first bus electrode) from reacting or corroding (paragraph [0252]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the protective passivation layer in the electrochromic device as disclosed the combination of Mehtani and Lim to be between the conductive layer and the electrochromic layer as taught by Agrawal for the purpose of preventing the conductive layer from reacting or corroding due to contact with the electrochromic layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                           May 10, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It should be noted that since applicant, in the remarks of April 29, 2022, has argued that the invention is different from prior art by relying on the preamble the preamble is now considered a limitation since it has been held a “clear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.” Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785.  See MPEP 2111.02.
        2 As previously noted, in the art “counter electrode” is used to be synonymous with an ion storage layer or to indicate a second electrode position on the opposite side (i.e. counter) to a first electrode across an electrochromic stack.  In light of the specification applicant is using “counter electrode” to indicate a second electrode, see instant application paragraph [38] giving examples of ITO, IGO, FTO, AZO, GZO, ATO, IZO, NTO & ZnO. 
        3 ibid